*398ORDER
PER CURIAM:
Attorney Paul D. Giamanco (the respondent) was admitted to practice before this Court on December 28, 1993, based on his admission to practice in the State of Illinois and his good standing as a member of the bar of the Supreme Court of the United States.
This Court received a certified copy of an August 23, 1999, order of the Supreme Court of the United States disbarring the respondent from the practice of law in that Court. The respondent has failed to respond to this Court’s December 1, 1999, show-cause order regarding proposed discipline reciprocal with the disbarment imposed by the Supreme Court of the United States.
In addition, the respondent has failed to respond to this Court’s August 26, 1999, show-cause order regarding proposed discipline reciprocal with a two-year suspension imposed by the Supreme Court of the State of Illinois. On consideration of the foregoing, it is
ORDERED that the respondent is DISBARRED from practice before this Court.